231 F.3d 1039 (7th Cir. 2000)
ELMER RITTER, Plaintiff-Appellant,v.HILL 'N DALE FARM, INC., Defendant-Appellee.
No. 99-3132
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 3, 2000Decided November 9, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern  Division.  No. 98 C 2895--Matthew F. Kennelly, Judge.
Before FLAUM, Chief Judge, and COFFEY and  ROVNER, Circuit Judges.
FLAUM, Chief Judge.


1
Elmer Ritter, a  field maintenance worker at Hill 'N Dale  Farm (HND), filed suit under the Age  Discrimination in Employment Act (ADEA),  29 U.S.C. sec.sec. 621-634, against  HND1 after his employment ended2 when he was 71. In granting summary  judgment for HND, the district court  found that Ritter narrowly made out a  prima facie case of discrimination, held  that Ritter had failed to demonstrate  that HND's proffered reason for ending  his employment--that an economic downturn  made his position unnecessary--was  pretextual, and rejected Ritter's  contention that HND's subsequent failure  to rehire him constituted discrimination.  On appeal, Ritter challenges these  holdings. We affirm.

I.  Background

2
Ritter began working at HND in spring  1988 at the age of 63. Farm Manager Joe  Carper hired Ritter and served as his  direct supervisor. Ritter's primary duty  as a field maintenance employee was to  mow the farm's pastures.


3
In fall 1989, Ritter quit after a  dispute with a business manager, but he  was rehired in spring 1990 after the  manager was replaced. Because HND did not  need pastures mowed in the winter, Carper  transferred Ritter in fall 1990 to a  night watch position for the winter  (November through March). As a night  watchman, Ritter's main duties were to  feed and water the horses, and to monitor  their general condition. From 1991 to  1994, Ritter served as a night watchman  during the winter, while returning to his  field maintenance position for the  remainder of the year.


4
Ritter's job performance was mixed  during the early 1990s. Carper was  satisfied with Ritter's performance as a  field maintenance worker and he granted  Ritter pay increases in 1991, 1992, and  1993. However, Ritter missed work  numerous times during the winter; he was  absent 22 days in the winter of 1990-  1991, 8 days in 1991-1992, and 17 days in  1992-1993. Ritter notes that his absences  were largely due to the fact that he  lived nearly 60 miles away from HND and  often had problems commuting in the  winter. HND asserts that when Ritter was  absent they would have to pay another  worker overtime to cover his shift and  that his absences could endanger the  horses if no one could be found to cover  his shift.


5
In January 1994, after Ritter had missed  29 of the previous 35 days of work,  Carper decided that he could no longer  employ Ritter in the winter. Carper did  not fire Ritter, but instead offered him  a seasonal field maintenance position  from March to November. Ritter accepted  the offer and worked at HND from March to  November in both 1994 and 1995. There is  a dispute over the exact terms of  Ritter's seasonal employment. HND claims  that Ritter's employment ended in  November of each year and that they chose  to rehire him the next March. Ritter,  noting that his return to work in March  1995 did not involve an employment  application or any additional paperwork,  asserts that he was guaranteed seasonal  employment each year.


6
In fall 1995, HND's owner, Richard  Duchossois, informed Carper that he was  unloading several horses at HND due to  economic difficulties in the local horse  industry and that he wanted to reduce  expenses at the farm. In response,  Carper, realizing that fewer horses  required less pasture land, decided to  eliminate Ritter's seasonal field mainte  nance position. When Ritter showed up on  March 15, 1996, looking for work, Carper  informed him that his position had been  eliminated. HND did not replace Ritter;  instead it divided his seasonal mowing  responsibilities among Carper and four  full time, year-round HND employees  between the ages of 20 and 37 and who  were paid $6.50 to $7.50 per hour as  opposed to the $9.35 that Ritter had  earned.


7
After Ritter was not rehired to his  field maintenance position, HND filled  two positions in which Ritter claims to  have been interested. At three different  times during 1996, HND advertised for and  filled the night watch position. Ritter  applied for the position twice, but  Carper hired individuals who were younger  and paid less. In September 1996, HND  hired a new mechanic. Ritter had  performed some mechanic's duties for one  week in 1991 but since then he had not  expressed interest in the position.


8
In January 1997, Ritter filed a charge  of discrimination with the EEOC, alleging  that HND violated the ADEA by terminating  him in March 1996. The EEOC dismissed the  charge, but issued a right to sue letter  in February 1998. In May 1998, Ritter  filed this suit, alleging discrimination  on the basis of age. In support of his  claim, Ritter alleged that a number of  similarly situated younger employees were  not discharged in March 1996, and that  younger applicants had been selected for  the night watch and mechanic positions,  despite the fact that Ritter was  interested in and qualified for those  positions. Finally, Ritter alleged that  at some time prior to October 1995,  Carper once remarked that Ritter was  "getting critical in his old age."


9
The district court granted summary  judgment to HND. The court first noted  that Carper's alleged remark did not  amount to direct evidence of  discrimination because even Ritter admits  he took the statement as a joke, and  there was no evidence that the statement  was related to the decision to terminate  Ritter. The court next found that Ritter  could "probably eke out a prima facie  case" under the indirect framework, see  McDonnell Douglas Corp. v. Green, 411  U.S. 792, 802-05 (1973), though the court  questioned whether Ritter could show that  similarly situated employees were treated  more favorably. Finally, the court held  that HND had demonstrated that it  terminated Ritter for a legitimate,  nondiscriminatory reason--the downturn in  the horse industry--and that Ritter had  not offered any evidence tending to show  that HND's reason was pretextual. As for  HND's failure to rehire Ritter as a  mechanic or night watch person, the  district court noted that Ritter had not  applied for the mechanic position, and  found that his past pattern of  absenteeism in the winter made him  unqualified for either of the year-round  positions.

II.  Discussion

10
As a preliminary matter, we address the  parties' dispute over the exact nature of  Ritter's employment. HND claims that as a  seasonal employee Ritter was fired in  November of each year and then rehired in  March of the next year. Therefore, HND  claims they actually rehired Ritter at  the ages of 69 and 70 and that the March  1996 employment action was simply a  failure to rehire rather than a  termination. Ritter, however, argues that  he was always an employee of HND and he  was guaranteed seasonal work every year.  Therefore, he asserts that he was  terminated in March 1996.


11
HND's view of Ritter's employment  situation appears to be correct. The  handful of Illinois cases involving the  status of seasonal employees under state  law all refer to those employees as being  rehired at the beginning of the season.  See e.g., City of Tuscola v. Illinois  State Labor Relations Bd., 732 N.E.2d 784  (Ill. App. Ct. 2000); Northwest Mosquito  Abatement Dist. v. Illinois State Labor  Relations Bd., 708 N.E.2d 548 (Ill. App.  Ct. 1999); Webb v. County of Cook, 656  N.E.2d 85, 88 (Ill. App. Ct. 1995);  Motsch v. Pine Roofing Co., Inc., 533  N.E.2d 1, 5 (Ill. App. Ct. 1988).  Those  cases accepted that the seasonal  employees were terminated at the end of  the season. The relevant inquiry for  determining the seasonal employees'  status under various state laws was  whether the employee had a "reasonable  assurance" of being rehired the next  year. City of Tuscola, 732 N.E.2d at 736-  37; Northwest Mosquito, 708 N.E.2d at  554. We decline to decide whether Ritter  had a reasonable assurance of being  rehired for two reasons. First, there is  not a sufficient factual basis in the  record upon which to make such a  decision. Second, given that we agree  with the district court that Ritter has  failed to demonstrate that HND was  motivated by discrimination in its  actions, it is unnecessary to decide the  exact nature of Ritter's employment.


12
On appeal, Ritter argues that he  established a prima facie case of  discrimination and pretext in regards to  both the March 1996 employment action and  HND's failure to rehire him as a mechanic  or night watch person. Specifically,  Ritter asserts that he met HND's  expectations as a field maintenance  worker, that his absences during the  winter were due to bad weather and his  long commute, and that younger  individuals took over his duties and were  hired to the mechanic and night watch  positions.


13
Ritter has set forth a prima facie case  of discrimination with regards to the  March 1996 employment action. The parties  do not dispute that the first three  elements of the prima facie case are met  because Ritter was over 40, was meeting  HND's legitimate expectations in regards  to his performance of the field  maintenance position, and suffered an  adverse employment action. See Ransom v.  CSC Consulting, Inc., 217 F.3d 467, 470  (7th Cir. 2000).


14
HND, however, disputes whether Ritter  has established the fourth prong of the  prima facie case. HND argues that this  case involves a reduction in force (RIF)  because HND eliminated Ritter's position  rather than replacing him. HND notes that  in RIF cases the fourth prong of the  prima facie case has been described as  requiring a showing that "similarly  situated, substantially younger employees  were treated more favorably." Pitasi v.  Gartner Group, Inc., 184 F.3d 709, 716  (7th Cir. 1999); Jackson v. E.J. Brach  Corp., 176 F.3d 971, 983 (7th Cir. 1999).  HND argues that Ritter's showing fails  because all the other younger employees  Ritter identified as being treated more  favorably were not similarly situated  because they were year-round, as opposed  to seasonal, employees.


15
HND's argument is incorrect, however,  because Ritter's case is not a true RIF--  only one position (Ritter's)  waseliminated and the duties of that  position were simply absorbed by other  employees. Ritter's case, therefore,  constitutes a "mini-RIF," see Michas v.  Health Cost Controls of Ill., Inc., 209  F.3d 687, 693 (7th Cir. 2000); Bellaver  v. Quanex Corp., 200 F.3d 485, 495 (7th  Cir. 2000), or "fungibility" situation,  see Paluck v. Gooding Rubber Co., 221  F.3d 1003, 1012 (7th Cir. 2000); Miller  v. Borden, Inc., 168 F.3d 308, 313 (7th  Cir. 1999). In these cases, the fourth  prong of the prima facie case is met by  showing simply that the plaintiff was  "constructively replaced," in other words  that his responsibilities were absorbed  by employees not in the protected class.  See Paluck, 221 F.3d at 1012; Michas, 209  F.3d at 693; Bellaver, 200 F.3d at 495.  It is not disputed that Ritter's mowing  responsibilities were taken over by four  employees who were all under 40 years of  age, and therefore Ritter has  demonstrated a prima facie case.


16
Because Ritter established a prima facie  case, the burden of production shifted to  HND to present a legitimate,  nondiscriminatory reason for its actions.  See Jackson, 176 F.3d at 983. HND  explained that the elimination of  Ritter's position was the direct result  of an economic downturn in the horse  industry. The downturn required cutbacks  in expenses, a reduction in the number of  horses, and a corresponding reduction in  the amount of pasture land. Ritter's  position was a logical one to cut because  he was the lone seasonal employee, his  frequent absences demonstrated that he  could not meet HND's legitimate  expectations in the winter, and there  were now fewer pastures to mow. HND met  its burden of production.


17
Ritter's claim fails because he has not  demonstrated that HND's proffered  explanation is merely pretextual--in  other words, that HND has offered a phony  reason for the employment action. See  Baron v. City of Highland Park, 195 F.3d  333, 341 (7th Cir. 1999); Jackson, 176  F.3d at 983. Pretext is not shown merely  by demonstrating that HND erred or  exercised poor business judgment; instead  Ritter must establish that HND did not  believe the reasons it gave for  eliminating his position. See Pitasi, 184  F.3d at 718.


18
In attempting to show pretext, Ritter  acknowledges that an economic downturn  required cutbacks at the farm. Ritter,  however, disputes HND's reasons for  selecting his position to eliminate and  contends that HND actually targeted his  position because of his age. In support,  Ritter asserts that other duties could  have been shifted to him and that other  younger employees could have been fired;  that Carper's statement about Ritter  "getting critical in [his] old age"  demonstrates his discriminatory intent;  and that two 59-year-old employees were  fired around the same time as Ritter was.


19
Ritter did not establish pretext.  Ritter's assertion that HND could have  dismissed other employees and shifted new  responsibilities to him merely challenges  HND's business judgment. This court has  consistently emphasized that it will not  "sit as a super personnel department to  review an employer's business decision."  Ransom, 217 F.3d at 471; Baron, 195 F.3d  at 341. Ritter's assertions do not show  that HND is lying about its reasons for  its actions.


20
Carper's statement about Ritter "getting  critical in [his] old age" also does not  show pretext. Although remarks can  occasionally help to establish pretext,  see Hoffman v. MCA, Inc., 144 F.3d 1117,  1124 (7th Cir. 1998), pretext is not dem  onstrated by isolated statements  unrelated to the employment decision at  issue. See id.; see also Robin v. Espo  Eng'g Corp., 200 F.3d 1081, 1089 (7th  Cir. 2000). In this case, Carper only  made one comment directed at Ritter's  age, the comment was made at least six  months before Ritter's position was  eliminated, and even Ritter admits that  he took it as a joke.


21
The fact that two 59-year-old employees  were fired around the same time as Ritter  also does not demonstrate pretext. First,  Ritter has presented no evidence as to  the two employees' qualifications or the  circumstances surrounding their  termination, and therefore it is not  clear that they were similarly situated  to Ritter. See Swanson v. Leggett &  Platt, Inc., 154 F.3d 730, 734 (7th Cir.  1998). Second, Ritter obtained the names  of the two 59-year-olds who were  terminated from a list of 41 employees  terminated by HND between 1995 and 1997.  The remaining 39 employees on the list  were all under the age of 40, a fact  which undermines Ritter's claim that HND  targeted older people to terminate.


22
Finally, we note that two additional  facts suggest that no discriminatory  motive was involved here. First, Ritter  was hired originally at the age of 63 and  was rehired at the age of 65. From the  fact that HND hired Ritter when he was  already 23 years into the protected  class, the court can infer that his later  firing was not due to his age. See Rand  v. CF Indus., Inc., 42 F.3d 1139, 1147  (7th Cir. 1994) ("It seems rather suspect  to claim that the company that hired  [plaintiff] at age 47 'had suddenly  developed an aversion to older people'  two years later."). A similar inference  of nondiscrimination can also be made  from the fact that Ritter was hired and  fired by the same individual, Carper. See  Johnson v. Zema Sys. Corp., 170 F.3d 734,  744-45 (7th Cir. 1999); EEOC v. Our Lady  of the Resurrection Med. Ctr., 77 F.3d  145, 152 (7th Cir. 1996); Rand, 42 F.3d  at 1147. Although these facts do not  foreclose a finding of discrimination,  see Johnson, 170 F.3d at 745, they do  create an inference of nondiscrimination.


23
As to Ritter's claims of discrimination  based on HND's failure to rehire him to  other positions, such claims cannot be  raised because they were never presented  in his charge of discrimination with the  EEOC. Ritter's charge stated only that he  was discharged and that he believed he  had been discriminated against on the  basis of his age. Although this court  reads charges of discrimination liberally  in order to allow a plaintiff to bring  any claim of discrimination that is  reasonably related to the allegations of  the charge, see Rush v. McDonald's Corp.,  966 F.2d 1104, 1110-12 (7th Cir. 1992),  the court has also required that charges  filed with the EEOC include both  discriminatory termination and failure-  to-rehire claims. See Sauzek v. Exxon  Coal USA, Inc., 202 F.3d 913, 920 (7th  Cir. 2000). Because Ritter did not  mention a failure-to-rehire claim in his  EEOC charge, this claim is not  cognizable.


24
Even if the failure-to-rehire claim was  cognizable, it would fail on the merits  because Ritter cannot establish a prima  facie case. While Ritter has shown that  he is a member of the protected class,  that he was not hired for any of the open  positions, and that younger people were  hired to those positions, he cannot  demonstrate that he applied and was  qualified for the positions. See Kralman  v. Illinois Dep't of Veteran's Affairs,  23 F.3d 150, 153 (7th Cir. 1994). First,  Ritter never applied for the mechanic  position. While Ritter did express  interest in being a mechanic in 1991,  this single expression of interest does  not qualify as applying for a position  that became available in 1996. See, e.g.,  Fields v. Hallsville Indep. Sch. Dist.,  906 F.2d 1017, 1022 (5th Cir. 1990)  (single, oral expression of interest in a  position over a year before vacancy at  issue does not qualify as applying for  position). Having not applied for the  position, Ritter cannot demonstrate a  prima facie case of discrimination due to  HND's failure to hire him as a mechanic.  See Kralman, 23 F.3d at 153; see also  Konowitz v. Schnadig Corp., 965 F.2d 230,  234 (7th Cir. 1992) (no inference of dis  crimination from failure to transfer  employee to another position where  nothing in the record demonstrated that  employee applied for any jobs or informed  the company of his interest).


25
Furthermore, Ritter failed to  demonstrate that he was qualified to fill  the year-round mechanic or night watch  positions. Ritter, noting that he had at  least some experience as both a night  watch person and a mechanic, asserts that  he was better qualified than the younger  employees who were hired to these  positions. Ritter, however, glosses over  the fact that he missed 76 days of work  over four winters, thereby possibly  endangering HND's horses and causing HND  to have to pay other workers overtime to  cover his position. This pattern of  absenteeism forecloses a prima facie  showing because it is clear that Ritter  could not satisfactorily perform a year-  round position at HND. See Kralman, 23  F.3d at 153; see also Robin, 200 F.3d at  1092 (plaintiff's prima facie case fails  where he cannot show he is meeting his  employer's legitimate expectations); Hong  v. Children's Mem'l Hosp., 993 F.2d 1257,  1262 (7th Cir. 1993) (same).

III.  Conclusion

26
For the foregoing reasons, we AFFIRM the  grant of summary judgment to HND.



Notes:


1
 Ritter's complaint also named HND's parent compa-  ny, Duchossois Industries (DI), as a defendant.  The district court granted summary judgment to DI  on the ground that DI could not be held liable  for the actions of its autonomous subsidiary,  HND. Ritter does not challenge this holding on  appeal and therefore any claims against DI are  waived. See Hentosh v. Herman M. Finch Univ. of  Health Sciences/The Chicago Med. Sch., 167 F.3d  1170, 1173 (7th Cir. 1999).


2
 As discussed later, the parties dispute whether  Ritter, who worked in a seasonal position, was  fired or whether HND simply refused to rehire  him.